Citation Nr: 0908232	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  04-41 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1976.  

This appeal arises from a February 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  

The Board of Veterans' Appeals (Board) in July 2007 reopened 
the Veteran's claim for service connection for PTSD and 
remanded the claim to attempt to verify his in-service 
stressors.  The development ordered has been completed.  
Stegall v. West, 11  Vet. App. 268 (1998).  


FINDING OF FACT

The veteran has PTSD which has been related to his period of 
service.

CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the decision below grants service connection, there can be 
no prejudice due to any defect associated with VA compliance 
with the duties to notify or to assist, consistent with 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Therefore, 
no further discussion is warranted on this matter.  

PTSD 

The claims folder has included a diagnosis of PTSD based on 
in-service stressors since October 1994.  The issue in this 
case is whether there was verification of the Veteran's 
claimed in-service stressors.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with section 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.305(f) (2008).  

The Veteran's DD Form 214s indicate he served in the United 
States Air Force.  His occupational specialty was aircraft 
maintenance specialist.  He was assigned from January 1973 to 
January 1974 to the 2951st Combat Logistical Support Squadron 
based at McClellan Air Force Base in California.  His AF Form 
910 for that period reveals that from June 1, 1973 through 
July 18, 1973 he was on temporary duty with the Rapid Area 
Maintenance (RAM) team at NKP, Royal Thai Air Force Base in 
Thailand.  He was assigned to crash repair of helicopters.  

In September 2008, U.S. Army and Joint Services Records 
Research Center (JSRRC) forwarded the following information 
to VA.  United States Air Force Casualty data indicate that 
on June 16, 1973, an F-4E Phantom Aircraft was shot down over 
Cambodia and its crew was killed in action.  The 2951st sent 
RAM teams to Southeast Asia during the time frame from 1970 
to 1975.  The RAM teams were mobile teams of highly skilled 
air material workers sent there to accomplish depot-level 
maintenance, crash/battle damage repair work.  The RAM teams 
were credited with on-site repair of roughly 1000 air craft.  
They were unable to verify that the Veteran was involved in 
the recovery of the F-4E Phantom, but his OMPFs should be 
checked.  

The facts verified by JSRRC are consistent with those 
reported by the Veteran.  They are also consistent with his 
temporary duty assignment noted in his AF Form 910 for the 
period from January 1973 to January 1974.  The duties of the 
RAM teams, which included "on-site" repair of damaged 
aircraft, are consistent with the Veteran's reports that he 
was required to fly to locations to assist in repairing and 
recovering aircraft and that during those missions he 
observed disturbing sights and was required to fly in combat 
zones.  There is nothing in the record which contradicts the 
Veteran's statements as to the events he reportedly 
experienced in service and upon which the VA examiner in 
October 1994 based his diagnosis of PTSD.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has addressed the issue of the 
degree of detail required to corroborate an appellant's 
participation in events.  The Court held that the Board had 
erred in insisting that there be corroboration of every 
detail including the appellant's personal participation in 
the identifying process, and stated the Board had defined 
"corroboration" far too narrowly.  They found that unit 
records which reported rocket attacks at the Da Nang Air Base 
were independent evidence of stressful events and that that 
evidence implied the Veteran's personal exposure.  Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  In a later case the Court 
again found that if there was verification of the veteran's 
location, records of events at that location implied the 
veteran's personal exposure to those events.  Pentecost v. 
Principi, 16 Vet. App. 124, (2002).  

In this case, the Veteran's service personnel records 
document his assignment to a RAM unit whose duties included 
on-site recovery and repair of downed aircraft.  Even if the 
Board questioned the Veteran's presence at the location of 
the Phantom crash above, it is immaterial, since it is beyond 
question that he would have participated in other missions 
which may have included witnessing injuries at crash sites as 
he described.  

The Board has concluded that the evidence has verified the 
in-service stressors described by the Veteran which provided 
a basis for the diagnosis of PTSD.  Service connection for 
PTSD is warranted.  




ORDER

Service connection for PTSD is granted, subject to the laws 
and regulations governing the award of monetary benefits.  



____________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


